Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on November 30, 2021 has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0088061 (Nakanishi) in view of US2003/0156679 (Mori) further in view of US 2011/0311022 (Kappler).
Regarding claim 1, Nakanishi discloses an X-ray computed tomography apparatus (figure 1) comprising: 
an X-ray tube configured to emit first X-rays (element 13); 
a detector configured to detect X-rays that have been emitted from the X-ray tube and have passed through a subject (element 15 is a detector that detects x-rays emitted from element 13 that has passed through element O); and 
processing circuitry (element 100) configured to: 
set an imaging condition (see figure 8, an initial gain and tube current is set, DAS gain level 1, the right image in each set is the tube current with respect to the direction of the object); 
evaluate the imaging condition based on information on the lower limit range (Figure 8, evaluates the initial imaging conditions, for example, the DAS gain is raised from level 1 to level 3, then the tube current value in the LR direction is lowered, however, a dose/gain level is maintained to avoid low count artifacts, see paragraph [0067], thus the lower limit range, namely the range that induces low count artifacts is avoided by adjusting the tube current and gain accordingly). 

Mori teaches a conventional x-ray tomography apparatus (see figure 1) that has an x-ray tube (element 101) a detector (element 103) and processing circuitry (element 106) configured to determine a lower limit range of a count value of the detected x-rays that may cause image degradation by referring to a threshold table of low count artifact (see paragraph [0058] discloses that discriminator/processor uses a threshold to determine if the detected counts are due to low count artifacts and are compared to a threshold or lower limit range. The threshold is changed based on imaging conditions, thus the threshold is selected based on a table of thresholds).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Nakanishi with the invention as disclosed by Mori in order to suppress low count artifacts as taught by Mori (see paragraph [0058]).
Nakanishi in view of Mori does not teach wherein the threshold table includes a plurality of threshold each determined by a water equivalent thickness and an acquisition mode.
Kappler teaches an x-ray CT apparatus that is concerned with low count/ low flux imaging conditions and includes a threshold table includes a plurality of thresholds (see figures 3 and 4, includes thresholds S1, Sk and S2) each determined by a water equivalent thickness and an acquisition mode (see paragraph [0054] discloses that figure 3 and 4 represent a 20 cm thick water phantom at irradiated at a particular acquisition energy of 120kV, see paragraph [0054]). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the inventio as disclosed by Nakanishi and Mori with the threshold table disclosed by Kappler in order to reduce image noise and reduce patient dose (see paragraph [0066]) of Kappler.
Regarding claim 2, Nakanishi in view of Mori discloses the apparatus according to claim 1, wherein Nakanishi further discloses that the processing circuity (element 100) is further configured to, when it is determined that the imaging condition needs to be changed, change the imaging condition so that the count value of the detected X-rays exceeds the lower limit range (Figure 8, evaluates the initial imaging conditions, for example, the DAS gain is raised from level 1 to level 3, then the tube current value in the LR direction is lowered, however, a dose/gain level is maintained to avoid low count artifacts, see paragraph [0067], thus the lower limit range, namely the range that induces low count artifacts is avoided by adjusting the tube current and gain accordingly).
Regarding claim 3, Nakanishi, Mori and Keppler discloses the apparatus according to claim 2, wherein Nakanishi further discloses that the processing circuity (element 100) is further configured to change the imaging condition based on priorities of elements of the imaging condition (see figure 8, the data acquisition gain or tube current is changed based on priorities, see figure 8 DAS gain is changed first before the tube current). 
Regarding claim 4, Nakanishi, Mori and Keppler discloses the apparatus according to claim 1, wherein Nakanishi further discloses that the processing circuity (element 100) is further configured to, when it is determined that the imaging condition needs to be changed, perform at least one of setting to increase a tube current (see claim 13 discloses adjusting the tube current), setting to lower a rotation speed, setting to increase an imaging slice thickness, or setting to increase a tube voltage (see claim 13 discloses adjusting the tube voltage).  
Regarding claim 5
Regarding claim 6, Nakanishi, Mori and Keppler discloses the apparatus according to claim 2, wherein Nakanishi further discloses that the processing circuity is further configured to notify an operator of the changed imaging condition (see changed imaging conditions that are displayed in figure 8, which are viewable by the operator/user). 
Regarding claim 8, Nakanishi disclose an imaging condition management apparatus (Figure 1) comprising processing circuitry (element 100) configured to: 
set an imaging condition (see figure 8, an initial gain and tube current is set, DAS gain level 1, the right image in each set is the tube current with respect to the direction of the object); and 
evaluate the imaging condition based on information on a lower limit range (Figure 8, evaluates the initial imaging conditions, for example, the DAS gain is raised from level 1 to level 3, then the tube current value in the LR direction is lowered, however, a dose/gain level is maintained to avoid low count artifacts, see paragraph [0067], thus the lower limit range, namely the range that induces low count artifacts is avoided by adjusting the tube current and gain accordingly). 
Nakanishi does not disclose determining a lower limit range of a count value of the detected x-rays that may cause image degradation by referring to a threshold table of low count artifact.
Mori teaches a conventional x-ray tomography apparatus (see figure 1) that has an x-ray tube (element 101) a detector (element 103) and processing circuitry (element 106) configured to determine a lower limit range of a count value of the detected x-rays that may cause image degradation by referring to a threshold table of low count artifact (see paragraph [0058] discloses that discriminator/processor uses a threshold to determine if the detected counts are due to low count artifacts and are compared to a threshold or lower limit range. The threshold is changed based on imaging conditions, thus the threshold is selected based on a table of thresholds).

Nakanishi in view of Mori does not teach wherein the threshold table includes a plurality of threshold each determined by a water equivalent thickness and an acquisition mode.
Kappler teaches an x-ray CT apparatus that is concerned with low count/ low flux imaging conditions and includes a threshold table includes a plurality of thresholds (see figures 3 and 4, includes thresholds S1, Sk and S2) each determined by a water equivalent thickness and an acquisition mode (see paragraph [0054] discloses that figure 3 and 4 represent a 20 cm thick water phantom at irradiated at a particular acquisition energy of 120kV, see paragraph [0054]). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the inventio as disclosed by Nakanishi and Mori with the threshold table disclosed by Kappler in order to reduce image noise and reduce patient dose (see paragraph [0066]) of Kappler.
Regarding claim 9, Nakanishi, Mori and Keppler discloses the apparatus according to claim 8, wherein Nakanishi further discloses that the processing circuity (element 100) is further configured to, when it is determined that the imaging condition needs to be changed, change the imaging condition so that the count value of the X-rays exceeds the lower limit range  (Figure 8, evaluates the initial imaging conditions, for example, the DAS gain is raised from level 1 to level 3, then the tube current value in the LR direction is lowered, however, a dose/gain level is maintained to avoid low count artifacts, see paragraph [0067], thus the lower limit range, namely the range that induces low count artifacts is avoided by adjusting the tube current and gain accordingly). 
Regarding claim 10, Nakanishi, Mori and Keppler discloses the apparatus according to claim 9, wherein Nakanishi further discloses that the processing circuity (element 100) is further configured to 
Regarding claim 11, Nakanishi, Mori and Keppler discloses the apparatus according to claim 8, wherein Nakanishi further discloses that the processing circuity (element 100) is further configured to, when it is determined that the imaging condition needs to be changed, perform at least one of setting to increase a tube current (see claim 13 discloses adjusting the tube current), setting to lower a rotation speed, setting to increase an imaging slice thickness, or setting to increase a tube voltage (see claim 13 discloses adjusting the tube voltage).  . 
Regarding claim 12, Nakanishi, Mori and Keppler discloses the apparatus according to claim 8, wherein Nakanishi further discloses that the information on the lower limit range is determined in accordance with a subject (see figures 4 and 8 show that the tube current range which is dependent on the subject O). 
Regarding claim 13, Nakanishi, Mori and Keppler discloses the apparatus according to claim 9, wherein Nakanishi further discloses that the processing circuity (element 100) is further configured to notify an operator of the changed imaging condition (see changed imaging conditions that are displayed in figure 8, which are viewable by the operator/user). 
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Mori and Kappler further in view of US Publication 2014/0098933 (Profio).
Regarding claim 7, Nakanishi, Mori and Kappler discloses the apparatus according to claim 1, but does not disclose wherein the processing circuity is further configured to notify an operator of a message to urge confirmation by the operator when a count value of a case where a maximum dose of the X-rays is output is included in the lower limit range.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Nakanishi, Mori and Kappler with the alert of Profio in order to reduce erroneously irradiating a subject with an excessive dosage of radiation.
Regarding claim 14, Nakanishi, Mori and Kappler discloses the apparatus according to claim 8, but does not teach wherein the processing circuity is further configured to notify an operator of a message to urge confirmation by the operator when a count value of a case where a maximum dose of X-rays is output is included in the lower limit range. 
Profio teaches a CT apparatus including processing circuitry that is configured to notify and operator of a message to urge confirmation by the operator when a count value of a case where a maximum dose of the x-ray is output is included in the lower limit range (see claim 8, when the projected dose exceeds a maximum dose an alert is generated to the operator).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Nakanishi and Mori with the alert of Profio in order to reduce erroneously irradiating a subject with an excessive dosage of radiation.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Mori and Kappler further in view of US 20070258896 (Nachaliel).
Regarding claim 17, Nakanishi, Mori and Kappler disclose the limitation set forth in claim 1, and Nakanishi discloses that the processing circuitry performs imaging based on changed imaging conditions 
Nachaliel discloses a conventional CT imager where the controller automatically begins the CT scan without user intervention, or a button is used by the user to being the CT scan (see paragraph [0064]). Nachaliel teaches both automatically imaging or imaging based on a user pressing a button (see paragraph [0064]).
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Nakanishi, Mori and Kappler (button initiate imaging) with the invention as disclosed by Nachliel (automatic imaging) in order to reduce imaging time and/or user error.
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed November 30, 2021, with respect to the rejection(s) of claim(s) 1 and 8 under Nakanishi and Mori have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakanishi, Mori and Kappler.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896